Citation Nr: 1330454	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  13-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert Lemley



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from May 31, 2011.

The Board notes that the Veteran was initially represented by another individual, but that power of attorney was revoked in favor of Robert Lemley in April 2013.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA examination in August 2011 in connection with his claim.  However, the examiner did not address all of the pertinent rating criteria.  For example, there was no discussion of whether the Veteran had any panic attacks or memory impairment.  Nor did he provide any comment on the level of overall occupational and social impairment attributable to the Veteran's PTSD.  Therefore, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


